DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a U.S. national stage of PCT/EP2018/077343 filed on 08 
October 2018, which claims priority to and the benefit of Italian Patent Application No. 102017000149921, filed on 27 December 2017.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 6/24/2020 and 7/21/2020 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Objections
Claim 5 and 8-9 are objected to because of the following informalities:  
A comma should be added between the terms “Alzheimer’s disease” and “amyotrophic lateral sclerosis” in line 3.  
The hyphen at the end of Claim 8 needs to be deleted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter 
 
The test of enablement requires a determination of whether the disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).   Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
 
1.    The nature of the invention, breadth of claim, state and predictability of the art, and relative skill level:

The invention is drawn to treating any neurodegenerative disease with a compound of formula (I). The claimed invention is broad because it encompasses methods for treating over 40 separate diseases that fall under 10 separate categories.
However, the state of the art was not at the point where one can conclude based on the data presented in the working examples of the specification that a compound of formula (I) would be effective for treating any neurodegenerative disease as claimed. Neurodegenerative diseases include a diverse group of diseases that do not all share the same pathophysiological mechanisms such that one would conclude that the claimed compounds effectiveness for restoring H2S can be used to predict whether the compounds would treat any neurodegenerative disease as claimed. The instant invention is based on the theory that the instant compounds can restore hydrogen sulfide (H2S) levels in an individual with a neurodegenerative disease, thereby treating the disease. However, neurodegenerative diseases encompass over 45 different diseases (e.g., Alexander, Alzheimer’s, Parkinson’s, Huntington, chronic wasting diseases, etc.) separated in 10 different categories (e.g., heredodegenerative disorders, chronic traumatic encephalopathy, motor neuron disease, paraneoplastic syndromes, prion diseases, synucleinopathies, tauopathies, etc.). See National Library of Medicine (NLM) (Mesh Browser Descriptive Data (2022) for neurodegenerative diseases; https://meshb.nlm.nih.gov/record/ui?ui=D019636). 
Looking at Alzheimer’s disease (AD) alone demonstrates that one cannot predict the treatment of Alzheimer’s disease based on the showings of the instant specification, less treatment of any neurodegenerative disease. A number of pathological mechanisms have been described for AD including Amyloid β (AB) accumulation, tau aggregation, inflammation, oxidative damage, iron deregulation and cholesterol metabolism blood–brain barrier dysfunction or α-synuclein toxicity. See p. 3, first two full par. Despite all arduous research efforts, at the time the invention was filed, there were no effective treatment options for the AD. Indeed, no new drug has been approved by FDA for treatment of AD since 2003, although more than 200 therapeutic agents have been assessed in failed or abandoned investigational programs. See Yiannopoulou et al. (“Reasons for Failed Trials of Disease-Modifying Treatments for Alzheimer Disease and Their Contribution in Recent Research.” Biomedicines. 2019 Dec; 7(4): 97. doi: 10.3390/biomedicines7040097. PMCID: PMC6966425. PMID: 31835422) - see abstract; p. 2, 1st par. The most probable explanations for failures of disease-modifying treatments (DMTs) for AD include, inter alia, erroneous selection of treatment targets, and mainly an inadequate understanding of the complex pathophysiology of AD, which may necessitate combination treatments rather than monotherapy. Clinical trials’ methodological issues have also been criticized. Drug-development research for AD is aimed to overcome these drawbacks. Preclinical and prodromal AD populations, as well as traditionally investigated populations representing all the clinical stages of AD, are included in recent trials. Systematic use of biomarkers in staging preclinical and prodromal AD and of a single primary outcome in trials of prodromal AD are regularly integrated. The application of amyloid, tau, and neurodegeneration biomarkers, including new biomarkers—such as Tau positron emission tomography, neurofilament light chain (blood and Cerebrospinal fluid (CSF) biomarker of axonal degeneration) and neurogranin (CSF biomarker of synaptic functioning)—to clinical trials allows more precise staging of AD. Additionally, use of Bayesian statistics, modifiable clinical trial designs, and clinical trial simulators enrich the trial methodology. Besides, combination therapy regimens are assessed in clinical trials. The above-mentioned diagnostic and statistical advances, which have been recently integrated in clinical trials, are relevant to the recent failures of studies of disease-modifying treatments. Their experiential rather than theoretical origins may better equip potentially successful drug-development strategies. See abstract. Multiple trials based on inhibiting AB or inhibiting tau aggregation were abandoned due to due to lack of therapeutic efficacy. See p. 3, last 3 par; see also Table 3. Indeed, in some trials targeting AB, adverse effects, and worsening of cognition and daily function were more common in the verubecestat groups than in the placebo group. See p. 4, second full par.
One potential reason for failure is inadequate understanding of the complex pathophysiology of AD. The challenge of drug-modifying treatments (DMT) development for AD has become more complicated as trial populations include also preclinical and prodromal AD, besides AD dementia patients. Accurate classification of stages of AD, especially preclinical stages, demand a new research framework for the diagnosis of AD that may serve clinical trials of AD DMTs. Such a framework based on amyloid, tau, and neurodegeneration biomarkers was introduced by the National Institute on Aging (NIA) and the Alzheimer’s Association. Consequently, most of the current clinical trials have integrated the use of CSF, blood or imaging biomarkers. CSF or blood biomarkers lead the effort to enable more effective DMTs. Their context of use in clinical trials includes patient selection, patient’s classification in a disease state, clarification of therapeutic agent’s mechanism of action, appropriate dose selection and measurement of treatment response. See p. 5. The search for effective treatments for AD have lead to the identification of several novel biomarkers to be incorporated into drug-development programs, further complicating treatment of AD. See Table 2.
In addition to the proposed reasons for the failures of trials of DMTs for AD disease-modifying drugs discussed above, issues with clinical trial design and methodology should also be considered. See p. 10, last par.
Thus, it should be clear that the treatment of AD and, by extension, neurodegenerative diseases generally is, at best, unpredictable and requires more than what is presented in the specification to conclude that the instant compounds can be used to treat neurodegenerative diseases.
One of ordinary skill in the art is one with access to reagents, tools and equipment used for diagnosing disease, performing tests and/or administering treatment to individuals. The skilled artisan also has many years of training and experience in either the clinical or laboratory environment or both. Therefore, it is clear that the level of skill of one in the art is high. However, this high level of skill is overcome in view of the limited teachings provided by the specification and the unpredictable state of the art, it would require the skilled artisan undue experimentation to make and use the invention commensurate to the scope of the claims.


2.    The amount of direction or guidance provided and the presence or absence of working examples:

The specification asserts at p. 15 that in vitro results show that compound MT66 (Memit) provided in vitro neuroprotection against  LPF-TNFα injury to H9-derived human neural stem cells by reducing the adverse effects on cell proliferation induced by LPS-TNFα. See Fig. 2. It also reduced ROS accumulation (see Fig 3) and AB (see Fig. 4). Cell viability assay on HepG2 cells indicates protection against oxidative stress (see Fig. 5). Other in vitro assays were conducted to show MT66 induces autophagy. Autophagy is involved with cellular mechanisms of elimination misfolded proteins. See Fig. 6.

3.    The quantity of experimentation necessary:

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used for treating the multitude of claimed diseases as inferred by the claim and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Free of Prior Art
Claims 1-9 are free of the prior art.
Regarding the claimed method for treating a neurodegenerative disease by administering a compound of formula (I) in Claims 1-5, the prior art does not teach or suggest therapeutic treatment using any compound falling under formula (I). Indeed, regarding the claimed compound in Claims 6-7, Applicant is the first to describe the compounds wherein A = -NH-B. The prior art does not reasonably suggest making these compounds. Lastly, while the prior art teaches the compound wherein A = -N=C=S (i.e., Memit), it was used as a reactant to make a different compound (see Burmistrov - IDS 6/24/2020) and that it had no therapeutic activity when tested in vitro for antiviral efficacy (see Klimochkin - IDS 7/21/2020). Thus, there is no reason suggesting Memit’s combination with another therapeutic or specifically with Memantine as required in Claims 8-9.

 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/            Examiner, Art Unit 1629   

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629